The opinion of the Court was delivered by
Watkins, J.
The succession of T. C. Worley was opened by his death on the 27th of April, 1886, and his property, real and personal, was appraised at about $7000. He died intestate, and his father and one sister were his only heirs, "and by operation of law the latter inherited three-fourths and the former one-fourth thereof.
In May following, opponents caused an execution to issue under a judgment they had previously obtained against A. T. Worley, the father, and thereunder to be seized, the undivided one-fourth interest he had inherited in the succession of J. C. Worley, the son, and, at execution sale made in the month of November following, they became the adjudicatees thereof.
During the pendency of these proceedings, A. T. Worley applied for and obtained the appointment of administrator of his son’s succession, and ¿te was qualified as such on the 6th of July, 1886. On the 11th of July following he filed a provisional account, which was opposed by the purchasers, and their opposition having been rejected in ioto, they have appealed.
At the time of his death, T. C. Worley owned aud operated a cotton plantation. It had been planted, but the cro}) was so immature that it was valued in the inventory as worth nothing. There was opposition made to the appointment of A. T. Worley as administrator, and *624during the pendency of the opposition tho applicant continued to manage the plantation and superintend the cultivation of the crops thereon, and furnished the laborers who were working on the share system.'
After Ms qualification he continued to buy goods and supplies for these purposes upon terms of credit and had the same charged to his account as tutor, notwithstanding they weie used on the plantation. He gathered the crops, and marketed them. He closed the accounts of laborers by accepting cotton in settlement. He assumed the responsibility of applying the proceeds of the crop to the satisfaction of certain privileged and ordinary debts. On his provisional account he charges himself with the amount of the inventory, the net proceeds of the cotton crop, $5,661.46, and the proceeds of the sale of corn — the whole aggregating the sum of $13,524.82.
He credits himself with the value of the real and personal property on hand, unsold. He shows that he disbursed the proceeds of the crop in payment of bills for supplies, bagging and ties, shop and freight bills, and, in fine, bills of every nature applicable to the cultivation of a cotton crop. He shows that, in addition, he paid individual debts of the deceased to the amount of $3,931.77.
On this showing it appears that the amount of the debts remaining unpaid is only $4,045 52, and that, by virtue of the administrator’s planting operations, the condition of the estate has been improved to the extent of $2,960.31 within less than one year after he had qualified.
The position assumed by the opponent’s counsel is that the status of a succession is fixed at the date it is opened, and its liabilities cannot be augmented afterwards by any act of the representatives of the deceased.
He then formulates this proposition, viz:
“ At the death of T. C. Worley his property was inventoried at ‘‘$7,085.50. The crop of five hundred acres, not inventoried, was “ well worth $5,000.00. Then, according to the inventory on file, and “ a fair estimate of the crop, Worley’s succession at the time of his “ death was worth $12,085.50.” , *
With this assumption as the basis of his client’s case, he undertakes to show that all the debts that were contracted by A. T. Worley, as tutor and administrator, for the account of the succession in the course of his planting operations in 1886, should be entirely eliminated from the account. The only items of indebtedness which he intimates a willingness to allow, are the supply account of John Phelps & Co., of $2,500, and the amount the administrator paid on *625the mortgage of Moses Wolf of $793.90. This allowance would result in a balance of $2,568.42, for which the administrator should account.
The opponents specially resist the allowance of the claims of Handy, Davenport, Andrews and Miss Alma Worley. The only objection urged in oral and printed argument against the first three is, that they were contracted by A. T. Worley, either in his capacity of tutor or administrator, after the succession of T. C. Worley was opened, and that he did not have the power or rightful authority to bind his succession therefor. But the one that is urged against the claim of Miss Alma Worley is that the deceased was not indebted to her for rent of the years 1885 and 1886, because there was no contract of lease during those years; and because the deceased had expended for her account, in 1884, more than the amount of the rent. There was nothing due for that year.
II.
In this controversy, it may be conceded arguendo, that Lehman, Abraham & Co.., as the purchasers of the undivided share of A. T , Worley in the succession of the deceased, occupy identically the same position that he did as an heir. They purchased cum onere and subject to the payment of his proportion of the debts of the deceased. When T. C. Worley died, A. T. Worley, his father, was the only living male heir. He was the only person capable of taking charge of the plantation and of administering its affairs. The deceased had planted a crop, and his death occurred in the month of April, that particular season when it most needed attention and care. His application to administer was opposed by them, and his qualification was delayed, on that account, until July. It seems to us needless to cite authority to demonstrate his right to act in the premises as he did. In our opinion he would have proven himself a recreant father and heir, and an unfaithful administrator, if he had not.
It appears to us to be unreasonable and unjust to treat the proceeds of the crop as an asset of the succession, and, at the same time, to refuse to allow credit to the administrator for the amounts he expended, necessarily, in its cultivation and preparation for market. It seems to us equally unreasonable to treat it as an individual adventure of A. T. Worley, when it manifestly yielded a large profit for the estate.
Evidently there is involved in these transactions no question of maladministration. It is manifestly improper for us to grant opponents’ request, when we take into consideration the fact that they purchased the interest of A. T. Worley in November, 1886, when the crop was *626fully matured, and without protest; and considering the further fact, that they were fully advised by the account, of the large profit the venture had yielded, when, in July 1887, they filed their opposition and made pretension to it.
We have no hesitancy in approving the acts of A. T. Worley, tutor and administrator, as legitimate and proper acts of administration. This case is easily distinguishable from that of the Succession of Sparrow, 39 Annual. For in that case, in discussing the identical question under consideration here, we employed this language, viz :
"The rule is not absolutely inflexible to the extent of annulling or defeating a debt incurred by an administrator in meeting the expenses necessary to save and harvest a crop already begun, or hanging by the roots at the elate of his appointment. * * * *
Miltenberger vs. Elam, 11 Ann. 668; Succession of Decuir, 22 Ann. 372; Miltenberger vs. Taylor, 23 Ann. 189; Carroll vs. Davidson, 23 Ann. 428; Forsheim vs. Holt, 32 Ann. 133.” Ibid, p. 702.
This succession occupied just that situation at the date of T. C. Worley’s death and that of A. T. Worley’s appointment, and that doctrine is strictly applicable to the debts and obligations which A. T. Worley contracted for its account, and disbursed from the proceeds of the crop that was grown and gathered during the ensuing season. They were undoubtedly proper charges against the crop, if not debts of the succession, strictly speaking.
III.
It appears from the evidence that Miss Alma Worley owned a small plantation of 250 acres, which T. C. Worley cultivated during the years 1884, 1885 and 1886. In 1884 he contracted to pay for her land five dollars per acre; that is $1,250 00 for the whole. During that year he purchased of her $800 worth of corn. This contract of lease was renewed in 1885, and again in 1886, by a verbal agreement, or tacit reconduction.
The following settlement was made of the mutual accounts of the parties, viz:
She charged him with note for corn and rent in 1884....... $2,000 00
Rent of 1885 and 1886.................................... 2,400 00
Total.................................................. $4,400 00
Credit by schooling, clothing and general maintenance, two and one-third years............. $1,400 00
By possible amount of taxes.................... 300 00
By 1,000 barrels of corn received of administrator 500 00 — 2,200 00
Balance due............................................ $2,200 00
*627This statement was accepted by the judge of the vicinage, who knew the witnesses and heard them testify; and our examination of the record justifies the conclusion he reached.
We have no doubt of the fact that opponents’ counsel acted in their interest, with the lights he liad upon the question involved, and as he would not have done had he been possessed of the facts that were elicited upon the trial.
Tire administration of the estate has been delayed, and possibly embarrassed by this litigation, but that is a misfortune common to all litigants. This is not a case which would justify us in assessing damages against the opponents for the prosecution of a frivolous appeal.
Judgment affirmed.
Mr. Justice Todd takes no part in this opinion.-